EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Huang on August 12, 2022.

	IN THE CLAIMS:  This listing of claims replaces all prior listings of claims in this application.
1. (Currently Amended) An electronic device comprising:
a microphone;
a camera;
an output device;
a memory storing:
	first data storing a plurality of pre-defined user states including at least one of a user intent, a user emotion and a user environment,
	second data storing a plurality of user reactions including pre-defined user responses and information indicating user facial expressions, 
	a plurality of output information, classified according to conversational categories, and
	a plurality of pre-defined queries, classified according to the conversational categories; and
a processor operatively coupled to the microphone, the camera, the output device, and the memory, the processor configured to:
	receive an input including at least 
authenticate the user by executing facial recognition on the received image of the user captured through the camera;
	analyze the received input to select one of the user reactions from among the stored plurality of user reactions of the second data;
	retrieve at least one pre-defined user state from the first data, based on mapping of the plurality of pre-defined user states to the plurality of user reactions;
	identify a conversational category from the at least one pre-defined user state, based on mapping of the pre-defined user states and the conversational categories; and
	select a first information from among the plurality of output information classified to the identified conversational category and output the selected first information through the output device;
select a first query from among the plurality of pre-defined queries included in the identified conversational category;
output the first query through the output device requesting a confirmation of whether to output the first information;
receive a second input including at least another image of the user and generate a numerical score based on the second input;
when the numerical score is greater than or equal to a first magnitude, output the first information through the output device;
when the numerical score is less than a second magnitude, select a second query not relevant to the first information and output the second query; and
when the numerical score is greater than or equal to the second magnitude and less than the first magnitude, select a third query for confirming whether to output the first information from among the plurality of pre-defined queries and output the third query, wherein the third query is different from the first query.

2. (Currently Amended) The electronic device of claim 1, wherein when the input further includes a voice input, the processor is further configured to:
analyze the voice input using at least one of voice recognition and voice print recognition; and
compare at least one word extracted from the voice input by the voice recognition and the voice print recognition at least one of the pre-defined user responses to identify the at least one pre-defined user state from among the first data.

3. (Previously Presented) The electronic device of claim 1, wherein when the input includes the image of the user, the processor is further configured to:
extract at least one object from the image different from the user;
identify the extracted at least one object by comparison of a feature of the extracted at least one object to known features stored in the memory; and
compare the at least one identified object with a pre-stored mapping of known objects with known user environments to identify a matching user environment from among the first data.

4. (Original) The electronic device of claim 1, wherein selection of the first information from among the plurality of output information is further based on
at least one of an age of the user, a gender of the user, a physical characteristic of the user, a brand historically preferred by the user, and a history indicating information output to the user previously from among the plurality of output information.
 
5. (Canceled)

6. (Previously Presented) The electronic device of claim 1, wherein generating the numerical score further comprises:
identifying whether the second input responsive to the first query is classified into one of the categories of affirmative, negative or undecided;
increase the numerical score by a first predetermined magnitude when the second input is classified as affirmative;
decrease the numerical score by a second predetermined magnitude when the second input is classified as negative; and
maintain the numerical score without change when the second input is classified as undecided.

7. (Currently Amended) The electronic device of claim 6, wherein when the second input further includes a voice input, the processor is further configured to:
perform at least one of voice recognition and voice print recognition on the second input to extract a word from the second input;
classifying the extracted word as affirmative, negative, or undecided, based on classification criterion stored in advance in the memory;
when the word is classified as affirmative, increase the numerical score by the first predetermined magnitude;
when the word is classified as negative, decrease the numerical score by the second predetermined magnitude; and
when the word is classified as undecided, maintain the numerical score without change.

8. (Canceled)

9. (Previously Presented) The electronic device of claim 1, wherein the processor is further configured to:
when the numerical score is greater than or equal to the first magnitude, output a query prompting final confirmation of whether to output the first information.

10. (Original) The electronic device of claim 1, wherein the selected first information is output through the output device when receiving a second input confirming requested output of the first information.

11. (Currently Amended) A method in an electronic device, the method comprising:
storing in a memory:
	first data of a plurality of pre-defined user states including at least one of a user intent, a user emotion and a user environment,
	second data of a plurality of user reactions including pre-defined user responses and information indicating user facial expressions, 
	a plurality of output information classified according to conversational categories, and
	a plurality of pre-defined queries classified according to the conversational categories,
receiving an input including at least 
authenticating the user by executing facial recognition on the received image of the user captured through the camera;
analyzing by a processor the received input to select one of the user reactions from among the stored plurality of user reactions of the second data;
retrieving at least one pre-defined user state from the first data, based on mapping of the plurality of pre-defined user states to the plurality of user reactions;
identifying a conversational category from the at least one pre-defined user state, based on mapping of the pre-defined user states and the conversational categories; 
selecting a first information from among the plurality of output information classified to the identified conversational category and outputting the selected first information through an output device;
selecting a first query from among the plurality of pre-defined queries included in the identified conversational category;
outputting the first query through the output device requesting a confirmation of whether to output the first information;
receiving a second input including at least 
when the numerical score is greater than or equal to a first magnitude, outputting the first information through the output device;
when the numerical score is less than a second magnitude, selecting a second query not relevant to the first information and output the second query; and
when the numerical score is greater than or equal to the second magnitude and less than the first magnitude, selecting a third query for confirming whether to output the first information from among the plurality of pre-defined queries and outputting the third query, wherein the third query is different from the first query.

12. (Currently Amended) The method of claim 11, wherein when the input further includes a voice input, the method further comprises
analyzing the voice input using at least one of voice recognition and voice print recognition; and
comparing at least one word extracted from the voice input by the voice recognition and the voice print recognition at least one of the pre-defined user responses to identify the at least one pre-defined user state from among the first data.

13. (Previously Presented) The method of claim 11, wherein when the input includes the image of the user, the method further comprises:
extracting at least one object from the image different from the user;
identifying the extracted at least one object by comparison of a feature of the extracted at least one object to known features stored in the memory; and
comparing the at least one identified object with a pre-stored mapping of known objects with known user environments to identify a matching user environment from among the first data.

14. (Original) The method of claim 11, wherein selection of the first information from among the plurality of output information is further based on at least one of an age of the user, a gender of the user, a physical characteristic of the user, a brand historically preferred by the user, and a history indicating information output to the user previously from among the plurality of output information.

15. (Canceled)

16. (Previously Presented) The method of claim 11, wherein generating the numerical score further comprises:
identifying whether the second input responsive to the first query is classified into one of the categories of affirmative, negative or undecided;
increasing the numerical score by a first predetermined magnitude when the second input is classified as affirmative;
decreasing the numerical score by a second predetermined magnitude when the second input is classified as negative; and
maintaining the numerical score without change when the second input is classified as undecided.

17. (Currently Amended) The method of claim 16, wherein when the second input further includes a voice input, the method further comprises:
performing at least one of voice recognition and voice print recognition on the second input to extract a word from the second input;
classifying the extracted word as affirmative, negative, or undecided, based on classification criterion stored in advance in the memory;
when the word is classified as affirmative, increasing the numerical score by the first predetermined magnitude;
when the word is classified as negative, decreasing the numerical score by the second predetermined magnitude; and
when the word is classified as undecided, maintaining the numerical score without change.

18. (Canceled)

19. (Previously Presented) The method of claim 11, wherein when the numerical score is greater than or equal to the first magnitude, the method further comprises: outputting a query prompting final confirmation of whether to output the first information.

20. (Original) The method of claim 11, wherein the selected first information is output through the output device when receiving a second input confirming requested output of the first information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659